Reynolds, J.
Appeal from a judgment of the County Court, Ulster County, denying appellant’s petition for a writ of habeas corpus. The trial court properly acted within its discretion in denying appellant’s petition, which alleged as the basis for relief only that “ the plea of guilty was not interposed ” and then paraphrased some general language of eases concerned with the improper acceptance of guilty pleas, on the ground that it presented no evidentiary facts to support its claim (People ex rel. Eich v. Wilkins, 17 N Y 2d 621). Moreover, even accepting the evidentiary materials presented by assigned counsel to this court, but not presented below, the procedures leading to the plea utilized here were proper (People v. Nixon, 21 N Y 2d 338). Judgment affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Reynolds, J.